
	
		III
		110th CONGRESS
		1st Session
		S. RES. 342
		IN THE SENATE OF THE UNITED STATES
		
			October 2, 2007
			Mr. Salazar (for
			 himself, Mr. Martinez,
			 Mr. Menendez, Mr. Reid, Mr.
			 Durbin, Mr. Lieberman,
			 Mr. Cardin, Mr.
			 Lautenberg, Ms. Stabenow,
			 Mr. Obama, Mr.
			 Bingaman, Mr. Whitehouse,
			 Mr. Lugar, Mrs.
			 Boxer, Mr. Domenici,
			 Mrs. Hutchison, Mr. Cornyn, Mr.
			 Kerry, Mr. Specter,
			 Mr. Dodd, Mr.
			 Voinovich, Mrs. Dole, and
			 Mr. Crapo) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing Hispanic Heritage Month and
		  celebrating the heritage and culture of Hispanic Americans and their immense
		  contributions to the Nation.
	
	
		Whereas from September 15, 2007, through October 15, 2007,
			 the country celebrates Hispanic Heritage Month;
		Whereas the Census Bureau estimates the Hispanic
			 population in the United States at 44,300,000 people, making Hispanic Americans
			 the largest ethnic minority within the United States;
		Whereas 1 in every 3 children under the age of 18 in the
			 United States is Hispanic, and there are now more than 14,000,000 Hispanic
			 children living in the United States;
		Whereas the purchasing power of Hispanic Americans is
			 projected to reach $1,000,000,000,000 by 2010 and there are more than 1,600,000
			 Hispanic-owned businesses in the United States, representing the economic
			 contributions and spirit of entrepreneurship of the Hispanic community;
		Whereas Hispanic Americans serve in all branches of the
			 Armed Forces, bravely fought in every war in United States history, and
			 continue to serve with distinction in Afghanistan and Iraq;
		Whereas 140,000 Hispanic soldiers served in the Korean
			 War;
		Whereas more than 80,000 Hispanics served in the Vietnam
			 War, representing 5.5 percent of those who made the ultimate sacrifice for
			 their country in that conflict although they comprised only 4.5 percent of the
			 United States population at the time;
		Whereas approximately 11 percent, the largest percentage
			 of any ethnic or racial group, of the more than 3,700 United States military
			 fatalities in Iraq have been Hispanic;
		Whereas there are more than 1,100,000 Hispanic veterans of
			 the United States Armed Forces;
		Whereas 41 Hispanic Americans have received the
			 Congressional Medal of Honor, the highest award for valor in action against an
			 enemy force which can be bestowed upon an individual serving in the United
			 States Armed Forces;
		Whereas Hispanic Americans are dedicated public servants,
			 holding posts at the highest levels of government, including 3 seats in the
			 United States Senate; and
		Whereas Hispanic Americans harbor a deep commitment to
			 family and community, an enduring work ethic, and a perseverance to succeed and
			 contribute to society: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 celebration of Hispanic Heritage Month from September 15, 2007, through October
			 15, 2007;
			(2)honors the
			 heritage and culture of Hispanic Americans and their immense contributions to
			 the life of the Nation; and
			(3)urges the people
			 of the United States to observe Hispanic Heritage Month with appropriate
			 programs and activities.
			
